DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (2018/0138411) in view of CN110176545A (hereinafter ‘545).
Re claims 1 and 12, Hung et al. disclose a plurality of pixel definition portions (2) disposed on a substrate (10) and separated apart from each other, wherein a quantum dot material (6) is provided on a side of one of the pixel definition portions (2), and the side of the pixel definition portions faces an adjacent pixel definition portion; and a plurality of light-emitting portions (in openings 3), wherein each of the light-emitting portions is 
Hung et al. does not disclose where the substrate is an array substrate.  
‘545 discloses a similar display panel configuration wherein the substrate is an array substrate (110) ([0077]).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Hung et al. and ‘545 to enable substrate material of Hung et al. to be the same according to the teachings of’545 because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed substrate material of Hung et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.
Re claim 4, Hung et al. disclose wherein a coating layer is disposed on the side of the pixel definition portion, and material of the coating layer comprises the quantum dot material (Abstract).
Re claim 2, ‘545 discloses wherein material of each the pixel definition portion comprises a host material (120) and a doping material, and the doping material comprises the quantum dot material (130) (Fig. 1A).
Re claim 3, One of ordinary skill in the art would have been led to the recited doping concentration through routine experimentation to achieve a desired photochromic efficiency.  
               In addition, the selection of doping concentration, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a 
               Note that the specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen doping concentration or upon another variable recited in a claim, the Applicant must show that the chosen doping concentration is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claim 7, ‘545 disclose wherein the light-emitting portions are made of a blue light-emitting material ([0095]).

Allowable Subject Matter
Claims 5, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
wherein the quantum dot material comprises a first quantum dot material and/or a second quantum dot material; and the first quantum dot material is a yellow color quantum dot material, and the second quantum dot material comprise a green color quantum dot material and a red color quantum dot material, and the layer of the solder metal extends over the first region and the second region, as called for in claim 5;
wherein opposite sides of two adjacent pixel definition portions have the same quantum dot material, or have different quantum dot materials, as called for in claim 6; 
further comprising a first optical layer, wherein the first optical layer comprises: a red light conversion layer correspondingly disposed opposite to one of the light- emitting portions; and a green light conversion layer correspondingly disposed opposite to another one of the light-emitting portions, as called for in claim 8;
further comprising a second optical layer, wherein the second optical layer comprises: a red color filter layer disposed on the red light conversion layer; a green color filter layer disposed on the green light conversion layer; and a blue color filter layer correspondingly disposed opposite to one of the light-emitting portions, as called for in claim 9.
further comprising a cathode layer and a thin film encapsulation layer, wherein the cathode layer is disposed on the light-emitting portions; and wherein the thin film encapsulation layer is disposed between the cathode layer and the first optical layer or the second optical layer corresponding to the cathode layer, as called for in claim 10.
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance: the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest coating the array substrate with a photoresist, wherein the photoresist is doped with a quantum dot material; processing the photoresist to form a plurality of pixel definition portions disposed on the array substrate and separated apart from each other such that sides of the pixel definition portions are doped with the quantum dot material, and one of the sides of one of the pixel definition portions is a side facing an adjacent pixel definition portion in combination with the remaining limitations called for in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        November 16, 2021